Title: To Thomas Jefferson from George Skillern, 14 April 1781
From: Skillern, George
To: Jefferson, Thomas



Sir
Botetourt Apriel the 14th: 1781

Before your Favour of Febry. the 15th Came to hand I had ordred a Draft of three Hundred and fifty men to the ade of General Green, but Reports prevailing that the Enemy ware still approaching Induced me to order the Remaining part of the Militia to his Assistance also, who ware Imbodied and we Nearly ready to march when your Orders Came to hand, which only Requir’d one forth part, and as I would by No means Exceed your Excellencys orders, I immediately Discharged the Last Devision, which I hope will be approved of. Near two hundred and forty Returned without orders. The numbers being So Large was Doubtfull that trying them by a Court marshill might be attended with Bad Consequences. It is true numbers of these men was not provided to Stay Aney time as they ware marchd off in a great hurrey. I was thinking that Sending them Back to General Green in Consequence of your Late orders to me, or the Next Tower [Tour] should they not happen to be wanted this time, it might be Best but at this season of the year Could it be avoided it would be a means of Saving Numbers of poor men and their famalies from Ruing. As meany of them who will Now have to goe has Not a Creature to act for them but a wife and Small Children, unavoidable they will lose their Crops and of Corse thear famaly starve. Should it be your pleasure would wish to Know how long they are to Continue on Duty and what pay they Are to Recieve which would the better Inable me to know how to act with them. Notwithstanding our militia is Returned from the Southward the Execution of the Draft Law, is Still inconvenient by Reason of the Late Requisision from this County which Nessarly Accaisions a Large Number to be abstant. For this  and Sundry other Reasons, the field officers with my Self ware of opinion it would be best Not to proceed on the Execution of that Law untill I Recieved your Excellencys Instructions.
(I have got a fine Waggon team and appendages and asson as I Can procure a Driver I will send her to Mr. Thomas Mortins in prince Edward as Mr. Brown has no Deputy here as I know of.) Aney Orders your Excellency may please to send shall be punctually performed.
I am your Excellencys most Obedient & Very Humble Servt,

Geo Skillern


N.B.
The Return of So many of the men from this County from General Green gave me the greatest uneasiness. Neither Can I undertake to say any thing in Vindication of their Conduct, more then I have, but Can Undertake to assure you that it Did not proceed from any Coolness in the Cause. They have always Discovered the Greatest Alacrity and Zeal in our Cause, and I am Convinced they will on Any pressing Emergency turn out to a man. I would not undertake to Dictate to your Excellency on this accasion, but the publick good together with the Ease of my Milita presses me to offer my Sentiments. In the first place the Season of the year is Such, that to Call on men, with Families, and who have no Other possible means to support themselves and Families but by their own Labour, no other alternative but inevitable Ruin, must be the Consequence, for before their Return the season for Sowing and planting will be over. Again should they not be Called out now, I am Convinsed we Can Easely Compleat our Quota of Continental Troops, and when the Season will admit, and Should Necessaty require it, I think I assure you they Chearfully will turn out. Doubtless Imputations and Reflections are Cast on Such of our Militia as Returned, and it would be too tedious for me to mention their Reasons. I would only observe, that if their Conduct is not altogether Defensible, it is not so bad but much might be plead in their Excuse. I have Ordred the number you required to be Drafted, and shall wait for your further Orders, being fully sensible that you will Feel for the Distress of the people Should the Exigency of affairs require that they Should be Called for, and that you will do whatever your prudence and goodness tells you is best. There is Sum Deserters here and one or too Six months men. I would wish to Know where they are to be ordred; I have also a few publick Guns.
G.S.

 